Citation Nr: 0313631	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-17 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinea pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1969 
to September 1971.  His appeal, which also included the issue 
of entitlement to service connection for pes planus, 
initially came before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) New Orleans, Louisiana, Regional Office (RO).  The claim 
was remanded in May 2001 for additional development.  
Following the development, the RO granted service connection 
for pes planus in a December 2002 rating decision.  Hence, 
the issue of entitlement to service connection for pes planus 
is no longer before the Board.  


FINDING OF FACT

The appellant is not shown to have tinea pedis that is 
related to his military service.  


CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the March 2000 
rating decision, the May 2000 statement of the case, and the 
December 2002 supplemental statement of the case of the 
evidence necessary to substantiate his claim for service 
connection for tinea pedis, and of the applicable laws and 
regulations.  In August 2001, the RO sent the appellant a 
letter informing him what evidence was necessary from him in 
order for VA to grant his claim.  It informed him that it 
would assist in obtaining identified records, but that it was 
his duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
Additionally, along with a copy of the March 2000 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim(s).  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with a VA examination in November 
1999.  The appellant has not identified any additional 
records that may still be outstanding.  The Board notes that 
the appellant and his spouse presented testimony regarding 
his claim at a Video Conference hearing held in February 
2001.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that he has tinea pedis which began 
during his period of active duty service and, therefore, is 
entitled to service connection for the disease.  

Service medical records show that the appellant was seen in 
September 1971 for cracking between the toes.  It was noted 
that there was no infection, and he was treated with a 
medicated foot powder.  The veteran reported that he had or 
had had foot problems on his entry and separation examination 
reports, but physical examinations at those times did not 
reveal any skin problems on the feet.  

Private medical records from the University of Maryland 
Medical system, dated in 1974, do not show any complaint, 
treatment, or finding of tinea pedis, or any other skin 
disease of the feet.  

VA outpatient records, dated in the 1970's and 1980's do not 
show any complaint, treatment, or finding of any skin disease 
or infection involving the feet.  

Private medical records show that that the appellant received 
occasional treatment for various skin problems with the feet 
since the 1990's.  Private outpatient records dated in June 
1991 and April 1993 show diagnoses of tinea pedis.  
R. Debellevue, M.D., indicated in October 1995 that the 
appellant had a dermatological problem involving the feet, 
and medicated cream was prescribed for the affected areas.  
In August 1999, R. Kadish, M.D., noted that the appellant had 
onychomycosis involving all toenails on each foot.  In 
September 1999, D. Green, M.D., reported that the appellant 
had chronic foot infection, identified as recurrent tinea 
pedis.  In October 1999, W. S. Dennis, M.D., reported that a 
September 1999 examination had revealed that the appellant 
had recurring bilateral athlete's foot with toenail fungal 
infection.  

VA medical records dated in the 1990's show treatment for 
infection problems involving the feet, variously described as 
tinea pedis, dermatophytosis, and fungal infection of the 
toenails.  A November 1999 VA feet examination report 
indicated that there was no clinical evidence of tinea pedis 
at the present time, but that the appellant was using 
medicated cream and had a history of tinea pedis.  

At the February 2001 Video Conference hearing, the appellant 
testified that he received treatment for tinea pedis on one 
occasion in service, and thereafter relied on self-medication 
for recurrence of his tinea pedis, which was approximately 
every three to five months.  The appellant's spouse testified 
that he had suffered with foot problems for a long time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, 12 Vet. 
App. 247; see also Pond, 12 Vet App. 341.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that his tinea pedis is related to his military 
service.  Although he was treated on one occasion in service 
for cracking between his toes, no infection was noted at that 
time.  Tinea pedis is dermatophytosis of the feet; 
dermatophytosis is an infection of the skin.  See Stedman's 
Medical Dictionary 1815, 405 (26th ed. 1995).  The veteran 
was treated on one occasion in service for cracking of the 
toes, but it was specifically indicated that an infection was 
not present.  Since tinea pedis is by definition a skin 
infection of the feet, it follows that tinea pedis was not 
present in service.  Furthermore, the postservice medical 
evidence does not reveal any complaint or treatment for tinea 
pedis until the 1990's, which was many years after service.  
Nor is there any competent medical evidence suggesting a link 
between the tinea pedis that has been clinically manifested 
since 1991 and his military service.  Because the Board finds 
that the preponderance of the evidence establishes that the 
appellant does not have tinea pedis that is related to his 
military service, service connection for tinea pedis is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for tinea pedis 
because there is no evidence of pertinent disability in 
service or for several years following service. Thus, while 
there are current diagnoses of tinea pedis there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service and the negative examination performed at separation 
from service, any opinion relating the current tinea pedis to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2002).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has tinea pedis 
that began in service, he has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has tinea pedis that is related to military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

Service connection for tinea pedis is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

